UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JENAL EVANS,

                                 Plaintiff,
                                                                   19-cv-5012 (JGK)
                     -against-
                                                               ORDER OF SERVICE
 84 WEST 188 REALTY, LLC,

                                 Defendant.

John G. Koeltl, United States District Judge:

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).
        The U.S. Marshal Service previously attempted service of the Summons and Complaint

and was unsuccessful. Dkt. No. 10. To allow Plaintiff to effect service on Defendant 84 West

188 Realty, LLC, through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for the defendant at

the new address below. The Clerk of Court is further instructed to issue a summons and deliver

to the Marshals Service all the paperwork necessary for the Marshals Service to effect service

upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

84 West 188 Realty, LLC and deliver all documents necessary to effect service to the U.S.

Marshals Service.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:    January 31, 2020
           New York, New York
                                                         /s/ John G. Koeltl
                                                                JOHN G. KOELTL
                                                            United States District Judge




                                                  2
                  DEFENDANTS AND SERVICE ADDRESSES

84 WEST 188 REALTY, LLC
3677 E. TREMONT AVE.
BRONX, NEW YORK 10465




                                 3
